Title: [Diary entry: 10 January 1787]
From: Washington, George
To: 

Wedneday 10th. Mercury at 33 in the Morning—38 at Noon and 37 at Night. Raining in the Morning, and lowering, & sometimes mizzling the rest of the day with the wind at No. Et. Mrs. Stuart & her Children and Miss Allan went away after breakfast. Just before Dinner Mr. Brindley Manager of the Susquehanna Works & his Son in law came on their way to South Carolina.  About the sametime I recd. by express the acct. of the sudden death (by a fit of the Gout in the head) of my beloved Brother Colo. Jno. Auge. Washington. At home all day.